107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cedric Tyrone JACKSON, Appellant,Timothy SPRICKLER;  Unknown Kemp;  Moline Acres PoliceDepartment, Appellees.
No. 96-1914.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 21, 1997.Filed Feb. 27, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Cedric Jackson appeals from the district court's1 order dismissing his 42 U.S.C. § 1983 action with prejudice.  The docket sheet entries indicate that the district court held a hearing after which it dismissed Jackson's complaint.  Jackson argues on appeal that he was treated unfairly at this hearing;  however, he has neither provided nor requested a transcript.  We thus cannot conduct meaningful review of the issues he raises on appeal.  See Fed.  R.App. P. 10(b);  Schmid v. United Bhd. of Carpenters & Joiners of Am., 827 F.2d 384, 386 (8th Cir.1987) (per curiam) (appellant must provide all parts of proceedings below necessary for reviewing any claimed error;  appellate court unable to review certain issues raised by appellant in absence of transcript), cert. denied, 484 U.S. 1071 (1988).


2
Based upon the record before us, we affirm.  See 8th Cir.  R. 47B. Defendants' motion to dismiss the appeal is denied.



1
 The HONORABLE CAROL E. JACKSON, United States District Judge for the Eastern District of Missouri